Exhibit 10.52

 

[g14801jeimage002.gif]

Pharsight Corporation

800 West El Camino Real, Suite 200

Mountain View, CA  94040

Phone: (650) 314-3800

Fax: (650) 314-3810

 

June 16, 2003

 

VIA HAND DELIVERY

 

Charles K. Faas

Pharsight Corporation

 

Dear Charlie:

 

As I have discussed with you, Pharsight Corporation (the “Company”) in
conjunction with Execustaff, Inc., is pleased to offer you the additional stock
option grant set forth in this letter.

 

Stock Options

 

On April 24, 2003, the Company’s Compensation Committee approved an additional
stock option grant to you, of one hundred thousand (100,000) shares of the
Company’s common stock with an exercise price equal to the fair market value of
such shares on the date of grant, in accordance with the terms of the Company’s
2000 Equity Incentive Plan. Such options will vest over a four (4) year period
as follows: 25% will vest on the first anniversary date of grant and the
remainder will vest in equal monthly installments thereafter until fully vested
(“Vesting Schedule”).  However, upon a Change of Control (as defined in the
Company’s 2000 Equity Incentive Plan), the Vesting Schedule will accelerate by
one (1) year (“Accelerated Vesting”).  Accelerated Vesting will immediately vest
upon a Change of Control, the number of options equal to the amount, which would
have vested one year from the occurrence of such event.  Accelerated Vesting
described herein will supplement, but not supersede section 12(c) of the
Company’s 2000 Equity Incentive Plan as amended and restated.

 

Miscellaneous

 

This letter sets forth and forms the complete and exclusive statement concerning
your additional stock option grant and this letter supersedes any other
agreements or promises made to you by anyone, whether oral or written,
concerning the subject matter set forth in this letter.

 

We are very pleased to offer you this additional stock option grant.

 

Sincerely,

PHARSIGHT CORPORATION

 

 

/s/ Shawn M. O’Connor

 

 

 

Shawn M. O’Connor

 

 

 

President & Chief Executive Officer

 

 

 

 

 

 

 

ACCEPTED:

 

 

 

 

 

 

 

/s/ Charles Faas

 

June 27, 2003

 

Charles Faas

 

Date

 

 

1

--------------------------------------------------------------------------------